DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-9, 11, 13-18 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-4, 6-8, prior arts do not teach or suggest the combination of the information display carrier of claim 1, in particular, the mounting panel comprising a plurality of spaced apart openings extending through the mounting panel from the first surface to the second surface, the information display carrier comprising: a. a mount configured to attach the information display carrier to the mounting panel such that the information display carrier is disposed on the first side; b. a first electrical conductor comprising a first electrical terminal configured to be in electrical contact with at least one of the first surface and the second surface of the mounting panel when the information display carrier is attached to the mounting panel, the mount comprising the first electrical terminal; and c. a second electrical conductor comprising a second electrical terminal configured to be in electrical contact with an external electrical energy source, the second electrical terminal comprising a distal end, the second electrical terminal configured to extend through at least one of the plurality of openings to locate the distal end on the second side spaced apart from the mounting panel.

Re claims 9, 11, 13-18, 20 and 21, prior arts do not teach or suggest the combination of the information display base of claim 9, in particular, a plurality of spaced .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841